t c memo united_states tax_court charles t wickersham and sandra j wickersham petitioners v commissioner of internal revenue respondent docket no filed date george w connelly jr and linda s paine for petitioners wanda m cohen and r scott shieldes for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure and a penalty pursuant to sec_6663 of dollar_figure with respect to petitioners' federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the primary issue for decision is whether charles t wickersham mr wickersham is liable for the fraud_penalty pursuant to sec_6663 if we so find we must decide whether there is a deficiency for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners husband and wife resided in orange texas mr wickersham's businesses in date elco international inc elco was incorporated elco purchased and operated a grain elevator in houston texas mr wickersham and lester winfree mr winfree were two of the four owners and directors of elco during mr wickersham owned and operated a ford- lincoln-mercury dealership an insurance_company and a leasing company he also was involved in commercial property development and owned percent of a landholding company the peveto the peveto grain elevator the peveto is located in orange texas in g b products purchased the peveto and converted it from a grain elevator into a grinding facility that respondent concedes that sandra j wickersham is not liable for the deficiency or the fraud_penalty pursuant to sec_6663 for g b products used to grind and bag rice hulls on date the small_business administration sba foreclosed on the peveto before date mr wickersham became interested in property being auctioned by the resolution trust corporation rtc he requested to be placed on rtc mailing lists and as a result he received a brochure regarding the auction of the peveto on date the auction mr wickersham attended the auction and he was the high bidder for the peveto the terms of the auction did not permit mr wickersham to purchase the peveto for the bid price instead the rules allowed mr wickersham to negotiate with the sba for an opportunity to purchase the peveto sometime after the auction mr wickersham reached an agreement with the sba to purchase the peveto for dollar_figure on date by special warranty deed the sba conveyed the peveto to mr wickersham the ocpnd the orange county port and navigation district ocpnd is a governmental entity created by the texas legislature to administer the port in orange county texas the ocpnd board is composed of five commissioners from date throughout the five commissioners on the ocpnd board were mr winfree wallace wayne frederick mr frederick walter mullins james smith and john young mr young during this time the ocpnd board held regular and special called meetings at which the ocpnd conducted all official business on date the ocpnd board held a regular meeting at which the commissioners discussed the acquisition of a grain bagging facility the ocpnd board appointed mr frederick and mr young to approach mr wickersham about acquiring the peveto mr winfree recused himself from participating in the ocpnd's attempt to acquire the peveto because of his and mr wickersham's joint business_interest in elco sometime after date mr frederick and mr young met with mr wickersham and discussed the ocpnd's interest in acquiring the peveto after the first meeting with mr wickersham mr young did not participate in the negotiations mr wickersham and mr frederick had several discussions in person and via telephone regarding the sale of the peveto mr frederick offered mr wickersham dollar_figure for the peveto but mr wickersham was firm that he wanted dollar_figure mr frederick told mr wickersham that a decision regarding the peveto would be made at a special meeting of the ocpnd board on date on date the ocpnd board held a special meeting at which the commissioners again discussed purchasing the peveto mr frederick recommended that the ocpnd buy the peveto for dollar_figure the board voted to purchase the peveto from mr wickersham for dollar_figure mr wickersham's accountant since jane whitfield ms whitfield a certified_public_accountant has been mr wickersham's return preparer for his personal and corporate tax returns she also gave mr wickersham general tax_advice when he was considering business deals in date when mr wickersham thought the ocpnd board was going to vote to acquire the peveto mr wickersham went to ms whitfield to discuss how he could save money on the sale of the peveto mr wickersham told ms whitfield about the ocpnd's interest in the peveto and that he was interested in acquiring a piece of real_property owned by a longtime business_associate ms stark ms whitfield and mr wickersham discussed the possibility of a like-kind_exchange pursuant to sec_1031 mr wickersham approached ms stark about selling him some land she owned in a three-way transaction and she agreed to the sale sometime between august and however ms stark's attorney informed mr wickersham that he the attorney had advised ms stark not to go through with the three-way transaction mr wickersham's tax attorney after learning that ms stark would not participate in the three-way transaction mr wickersham spoke with his tax attorney peter wells mr wells and informed him of the situation previously mr wickersham had told mr wells that the ocpnd was pressuring him to sell the peveto and that the ocpnd had indicated that it wanted to condemn the peveto mr wells researched the matter and informed mr wickersham that he needed a letter from the ocpnd memorializing a threat of condemnation mr wells advised mr wickersham not to close on the peveto until the ocpnd gave him a letter memorializing the threat of condemnation the events surrounding date on or around date mr wickersham went to the office of the ocpnd board's attorney mr dies with a draft letter prepared by mr wells threatening condemnation of the peveto the draft letter at this time mr wickersham informed mr dies that mr wells would call mr dies regarding the draft letter on date mr wells called mr dies and told mr dies that mr wickersham was entitled to a letter threatening condemnation furthermore mr wells and mr wickersham wanted mr dies on behalf of the ocpnd to sign the draft letter mr dies told mr wells that he did not think the draft letter was appropriate because he did not remember the ocpnd's discussing condemnation of the peveto mr wells' position was that his client had been threatened with condemnation by mr frederick during the discussions mr frederick had with mr wickersham mr dies contacted mr frederick to ask him whether he mr frederick had threatened mr wickersham with condemnation mr frederick replied that he had threatened mr wickersham mr dies then called mr wells and told him that he mr dies would draft a letter to reflect what mr frederick had told him mr dies mr dies signed the letter he drafted mr dies' letter of condemnation and it was given to mr wickersham at the closing on the peveto petitioners' tax_return petitioners timely filed a joint individual federal_income_tax return for return ms whitfield prepared the return before ms whitfield's preparation of the return mr wickersham told ms whitfield that he had sold the peveto under threat of condemnation after learning of this ms whitfield researched the deferral of gain under sec_1033 after researching the issue she called mr wickersham and told him that she needed confirmation of the threat of condemnation mr wickersham gave ms whitfield mr dies' letter of condemnation ms whitfield relied on mr dies' letter of condemnation to prepare the return on the return petitioners fully disclosed the transaction between the ocpnd and mr wickersham involving the peveto ms whitfield did not include the gain from the sale of the peveto in petitioners' income on the return instead she prepared a statement entitled supplemental information election under code sec_1033 not to recognize gain from compulsory or involuntary_conversions in this statement ms whitfield reduced the basis in the replacement properties purchased by mr wickersham by the amount of gain recognized on the sale of the peveto ms whitfield and petitioners signed the return the criminal proceedings on date a grand jury returned an eight-count superseding indictment the indictment in the case of united the supplemental information statement reads as follows charles t wickersham elected in accordance with code sec_1033 and reg a -2 not to recognize a realized gain in the amount of dollar_figure from the involuntary_conversion of a commercial rental property the realization of gain on and the involuntary_conversion of the business property occurred during the taxable_year ended date the property was acquired by the taxpayer on date at a cost of dollar_figure the property was sold on date for dollar_figure the realized gain was dollar_figure taxpayer elected under code sec_1033 and reg a -2 not to recognize the gain on conversion since replacement_property was acquired which taxpayer claims to be similar_or_related_in_service_or_use to the converted property the adjusted_basis of the replacement_property is as follows cost of northway property cost of 16th street property total less realized gain not recognized per this election basis of replacement_property dollar_figure big_number dollar_figure big_number dollar_figure states v wickersham criminal no 92-cr-98 in the u s district_court for the eastern district of texas count vi of the indictment charged mr wickersham with willfully making and subscribing a u s individual_income_tax_return verified under penalties of perjury and filed with the internal_revenue_service which he did not believe to be true and correct in every material matter in that the income_tax return failed to report a taxable capital_gain of dollar_figure realized from the sale of the peveto to the ocpnd as he then and there well knew and believed that the peveto had not been involuntarily converted and that taxes were due from any gain so realized from the sale in violation of sec_7206 after a 6-day trial the jury found mr wickersham guilty on count vi of the indictment and acquitted mr wickersham and the other defendants mr winfree and mr frederick on all other counts in 29_f3d_191 5th cir the u s court_of_appeals for the fifth circuit affirmed the conviction i fraud opinion the penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer's fraud see 303_us_391 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing see 61_tc_249 affd 519_f2d_1121 5th cir the commissioner has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b to satisfy the burden_of_proof the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 the commissioner must meet this burden through affirmative evidence because fraud is never imputed or presumed see 55_tc_85 a fraudulent intent the commissioner must prove that a portion of the underpayment for each taxable_year in issue was due to fraud see 79_tc_888 the existence of fraud is a question of fact to be resolved from the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts see 317_us_492 79_tc_995 affd 748_f2d_331 6th cir mere suspicion however does not prove fraud see 314_f2d_478 3d cir affg in part and revg in part tcmemo_1961_192 90_tc_1130 27_tc_561 affd 252_f2d_681 6th cir over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents failing to file tax returns and dealing in cash see spies v united_states supra pincite 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence see 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 respondent contends that the following establish fraud mr wickersham's sophistication and experience the context of the events and a pattern of conduct by mr wickersham mr wickersham's lack of credibility and mr wickersham's sec_7206 conviction b mr wickersham's sophistication the sophistication education and intelligence of the taxpayer are relevant to determining fraudulent intent see 99_tc_202 stephenson v commissioner supra pincite 19_tc_631 contrary to respondent's assertion however the sophistication education and intelligence of a taxpayer are not themselves badges_of_fraud these considerations are relevant to the determination of whether a taxpayer could have formed the intent necessary to be found liable for the fraud_penalty see niedringhaus v commissioner supra pincite stephenson v commissioner supra pincite iley v commissioner supra pincite mr wickersham owns and operates a car dealership and engages in some real_estate ventures transactions there is no evidence suggesting that he had any training in accounting tax planning or tax_return preparation on the basis of these facts we shall not hold mr wickersham to either a high or low standard while evaluating his actions c context of events pattern of conduct respondent argues that mr wickersham has a history of using his knowledge and sophistication to take advantage of others for personal gain respondent points to two transactions mr wickersham's securing a letter_of_credit for mr winfree and mr wickersham's purchasing property from ms stark at a reduced price the letter_of_credit to secure the loan used to fund elco each of the four owners was required to put up a letter_of_credit mr winfree's bank agreed to issue him a letter_of_credit and it was going to charge him approximately dollar_figure for this service mr wickersham offered to get mr winfree a letter_of_credit for the same price and mr winfree accepted mr winfree's testimony suggests that mr winfree allowed mr wickersham rather than the bank to make a profit on the letter_of_credit as a favor to mr wickersham and that mr wickersham did not take advantage of mr winfree mr winfree testified as follows and i came back and told mr wickersham that i was ready to go i had my letter_of_credit okayed and he said well how much are they going to charge you and i told him and he said well why don't you let me make that money continued the transaction with ms stark after ms stark backed out of the three-way transaction she offered to sell the property mr wickersham was interested in to him at a reduced price mr wickersham later purchased ms stark's property at a reduced price conclusion respondent's position on brief is that while each of these instances does not present technically inappropriate behavior petitioner's pattern of conduct resonates strongly in the context of tax_fraud we agree with respondent that neither of these transactions constituted inappropriate behavior however we disagree with respondent's ultimate conclusion regarding these transactions while a taxpayer's entire course of conduct can be indicative of fraud see 56_tc_213 53_tc_96 we conclude that these two transactions are not a pattern of fraudulent conduct by mr wickersham and they are not indicative of fraud d mr wickersham's credibility respondent argues that portions of mr wickersham's testimony are implausible and not credible at trial we had the continued and i said well how are you going to do it he said well i have some money on deposit there i'll just pledge it and i won't even have to disturb the -- drawing the interest on it i'll just make this extra dollar_figure so that was all right with me i wrote him a check for dollar_figure and that's the way that came about opportunity to observe mr wickersham and we found his testimony generally to be credible furthermore many of the witnesses corroborated much of mr wickersham's testimony mr wickersham's testimony does not indicate the presence of a fraudulent intent e the sec_7206 conviction respondent contends that mr wickersham's conviction under sec_7206 is evidence that mr wickersham intended to evade taxes while a conviction under sec_7206 is a factor to be considered it is not dispositive and this court has consistently interpreted the due to fraud language contained in sec_6663 to require proof of specific intent to evade a tax believed to be owing see 84_tc_636 a conviction under sec_7206 does not establish as a matter of law that the taxpayer violated a legal duty with the intent to evade taxes because the intent to evade taxes is not an element of the crime charged under sec_7206 see id pincite f conclusion apart from mr wickersham's conviction under sec_7206 the other badges_of_fraud are noticeably absent from the case at bar furthermore petitioners fully disclosed the transaction involving the peveto on the return the only evidence respondent adduced to establish fraud is mr wickersham's conviction under sec_7206 while the sec_7206 conviction may raise our suspicions mere suspicion does not prove fraud and we cannot find that respondent sustained his heavy burden to prove fraud by clear_and_convincing evidence see rinehart v commissioner tcmemo_1983_184 after reviewing all of the facts and circumstances we conclude that respondent has failed to prove clearly and convincingly that for mr wickersham intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes accordingly we do not sustain the fraud_penalty for ii period of limitations deficiency for respondent issued the statutory_notice_of_deficiency in the case at bar more than years after petitioners filed the return the return is not a false or fraudulent tax_return with the intent to evade tax see supra pp therefore sec_6501 is inapplicable to the case at bar and the assessment of any deficiency for is barred by the expiration of the period of limitations provided by sec_6501 accordingly the issue of whether there is a deficiency for is moot to reflect the foregoing decision will be entered for petitioners
